Title: From John Adams to François Adriaan Van der Kemp, 24 December 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy December 24th 1813

If you were in any spot between New Orleans and Passamaquaddy, I should write you every day If I could but the communication now, is so uncertain, and so dangerous, that I never write without fear of hurting you or the public. You almost from your cradle and I from 16 years of age have been Heluones Librorum. We have hunted books in Boston, in Bordeaux, in Paris, in Nantes L’orient and Brest, in Amsterdam the hague and Leyden; in London Berlin and Petersburg but I think neither of us can boast of much discriminating judgment in our choice. We have many good books; but thousands that are comparatively worth very little. I once bought Muratori and Byzantine historians, at the same shop where I might have Fabricius. I would now give more for it than for all of them. I have bought Smollets, Humes, Rapins & Tyrrels &c &c &c. I would now give all of them for Rymers Fœdera, I would now give more for the Parliamentary history, and the debates in Parliament than for hundreds of volumes of English, French, Dutch, and German Tracts. I was taught, and practiced at the bar the precept “Petere Fontes,” but how I forgot it in my travels, and you in yours I know not.
I perceive my Son you are a great student in the bible: I know you have been so a long time; perhaps all your life. But have you studied the Canon of Scriptures? its history? its evidence, its authority? In what sense do you understand the inspiration, the infallibility, and the sanctity of the books of the old and new testament? How far do you believe them inspired? and how far not? Have you considered what it is to be understood in a literal sense, and what in a figurative? What is history? and what is allegory? Have you read Lardner and Jones? Have you considered  what it is the darkness of the 3 first Centuries, and the false light of all that followed? Do you believe Solomons song the Apocalyps, and St Jude to be Canonical, inspired and infallible.
I wish you would procure the books, I have mentioned for your future use. I have a million things to say, But, Our liberal christians, and biblical Criticks, are setting up Alexander Hamilton, Fisher Ames and Theophilus Parsons, as great authorities in support of Christianity. I dare say that not one of the three knew more of the argument, than they did of Shastaism, Lamaism, or Koranism.

JA.